Exhibit 10.13(e) CHANGE IN CONTROL TERMINATION AGREEMENT This Change in Control Termination Agreement (the “Agreement”) is entered into as of January 1, 2009, between Middlesex Water Company, a New Jersey corporation, with its principal place of business located at 1500 Ronson Road, P.O. Box 1500, Iselin, New Jersey 08830-0452, (the “Company”), and Kenneth J. Quinn, residing at 224 Stonehurst Boulevard, Freehold, New Jersey 07728, (referred to as “You” in this Agreement). Recitals A.The Company considers it essential to the best interests of its stockholders to foster the continuous employment of key management personnel. In this connection, the Board of Directors of the Company (the “Board”) recognizes that, as is the case with many publicly held Companies, the possibility of a Change in Control may exist.This possibility, and the uncertainty and questions that it may raise among management, may result in the departure or distraction of management personnel to the detriment of the Company and its stockholders. B.The Board has determined that appropriate steps should be taken to reinforce and encourage the continued attention and dedication of members of the Company’s management, including You, to the assigned duties without distraction in the face of potentially disturbing circumstances arising from the possibility of a Change in Control of the Company. C.To induce You to remain in the employ of the Company, and in consideration of your agreement set forth below, the Company agrees that You shall receive the severance benefits set forth in this Agreement in the event your employment with the Company is terminated by the Company, or is terminated by You for “Good Reason” as defined herein in connection with a “Change in Control of the Company” (as defined in Section 2 below) under the circumstances described below.This Agreement is meant to supersede any other specific written agreements that may have been entered into between yourself and the Company concerning termination of employment. Therefore, in consideration of your continued employment and the parties’ agreement to be bound by the terms contained in this Agreement, the parties agree as follows: 1.Term of
